Title: To Thomas Jefferson from Ahmad Qaramanli, 5 August 1805
From: Qaramanli, Ahmad
To: Jefferson, Thomas


                                                
                            Excellence
                     
                            Syracuse 5th. August 1805
                        

                        for nearly eleven years, I have been labouring under the weight of misfortune, but notwithstanding which, my Distress, was never equal to that which the actual combination of circumstances, has made it—
                  My Residence was near Cairo, when there arrived in Alexandria, a Brig commanded by Capt. Hull in company with General Eaton, who came recommended to Mr. Briggs, H:B:M: Consul, and enquired of him where I could be found—My place of abode being more known, a Courier, was dispatched for Cairo, by order of the General, and on his arrival at Razid a second one, which came to Cairo, directed to the house of Tursuf Bashaw, an officer of the Ottoman Porte, who received a letter, in which he was  requested, to suffer me to pass without interruption, in order that I might cooperate with the Americains to take Tripoli—these things being communicated to me, caused me to reflect seriously, whether they could be true or not—all doubts were dissipated by General Eaton, meeting in Cairo, my Secretary named Mahumed Mezaluna, to whom he consigned another paper, & in company with two Maltese arrived at Said, my place of residence; and delivered to me a dispatch, urging me to leave that place immediately, in order that we might have a meeting (as really happened) in the City of Damintur; where the General was made known to me, as one who had been sent thither by your Excellency for the conquest of the Kingdom of Tripoli—
                  I engaged to go with him to Syracuse, & also to keep myself secret, from which circumstance, I was necessarily compelld to abandon all I posessed, and this house, my horses, Camels, &c—previous to my leaving Damintur, General Eaton assured me the peace would never be made, unless I was placed in my own Seat,  (throne) and often swore by himself that he would never, take me from where I was for the sole purpose of making the conquest—
                  I did not however fail to suggest to the General, that in case Jussuph Bashaw, should actually remain Conqueror, what party he would take in my favour, as I should not be able to remain, any longer in the Turkish Dominions—
                  I was answered, if the combinations of war should prove favourable to Jussuph Bashaw that a pension would be granted me, sufficient to mantain my family and Suite—the people and money demanded by me, to effect this object (for such a movement) were ready, and that I had better expedite my Secretary to Capt. Hull, to inform him, that the General had come to conduct me from upper Egypt to Syracuse, but that I could not trust myself at Sea, in the manner he had—
                  My Envoy having executed his Commission arrived first in Syracuse, and Afterwards in Malta, in consequence of the absence of Capt. Hull from the first (place) and whom he afterwards found in the Second place (Malta) and executed his embassy—he was answered by the same (Hull) that every thing I could possibly want was ready—and in fact, there was sent me, a Vessel ladnd. with supplies, and provisions, accompanied by the Brig commanded, by Capt. Hull, which arrived at Bomba delivering to the General (and myself) a dispatch (to him directed) from the Comodore; in which he renders Hull responsible for everything I might want—I then asked for Canon, powder and other war like supplies; and was answered that a Frigate was hourly expected, and that they would be sent me—I afterwards left Bomba in company with General Eaton, and we pursued our route towards Derna, (arriving near it) in twelve hours; such a voyage made me extremely happy as well as all my people, while the manner in which we were treated by the General excited universal admiration—his dignified Soul (conduct) merits applause—we were scarcely, on the twelfth hour of our voyage, when we saw a Schooner which brought us two peices of Canon, and nothing more—After an attack of two hours, in which, all the troops, applaud and admire, the courage of General Eaton Derna was taken, (as the people of that country were much in my favour) and in which attack the General was wounded in the hand—
                  after the Capture of the City, we received from the Chiefs of the Brigands, letters, offering to join us. After ten days a troop of Cavallry and Infantry (of the Enemy) advanced; they were twice broken, and put to flight by us—we now asked from the Schooner, which had been sent us people  & Arms; while their remained a respite of peace, and were waiting an answer respecting our demand for people & Arms, in order that we might go and take Benjara & Tripoli—in the meantime there arrived a Frigate, which we supposed had brought us people; but She landed a Turkish Ambassador from  Jussuph Bashaw, who informed the General of the Alliance of Jussuph Bashaw with your Excellency—Saying that the said Bashaw, would restore my family; and that your Excellency would give me in the name of the U: States, a pension—the same evening of the arrival of the Frigate, the General informed me, that I must embark, with all my people; and thus, was again compeled to abandon all I posessed, (the (General having prevented the Turkish Ambassador from landing) and thus we parted for Syracuse, where we found the whole Squadron—
                  I daily expected my family, when finally I was told that he, (the Bashaw) would not let them go—having thus broken his word, I demanded of the General to be replaced in my own Country, which was also denied me, saying that he had no orders to that effect from your Excellency—and it is thus I find myself in this country, with the small pension of two hundred dollars per month, and on which sum I am to support myself with a number of people—
                  Such a State of things makes me feel, that the weight of misfortune has only increased; and for the first time am completely abandonned—(and by a great nation) I therefore fling myself on the Mercy of your Excellency; who (under the influence of just laws) will not fail to render me that justice which oppression, and misfortune entitles me to—
                  with the hope of an early reply from your Excellency, I remain with the most perfect esteem, and respect
                  Your devoted & very humble Sert Achmet Bashaw Son of Ali Bashaw Altrinal Bashaw of the house of Caramalli—
                        
                            
                        
                    